EXHIBIT 10.1

DELTIC TIMBER CORPORATION 2002 STOCK INCENTIVE PLAN

SECTION 1. Purpose.

The Deltic Timber Corporation 2002 Stock Incentive Plan is designed to enhance
the ability of the Company to attract and retain exceptionally qualified
individuals and to encourage them to acquire a proprietary interest in the
growth and performance of the Company.

SECTION 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee. If
and to the extent that it is necessary for an Award to comply with Section 409A
of the Code, “Affiliate” shall be interpreted in a manner that is consistent
with the characterization of the Shares as “service recipient stock”.

(b) “Award” shall mean any Option, award of Restricted Stock, Restricted Stock
Unit, Performance Unit or Other Stock-Based Award granted under the Plan.

(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.

(d) “Board” shall mean the board of directors of the Company.

(e) “Change of Control” shall mean the first to occur of:

(i) an individual, corporation, partnership, group, associate or other entity or
“person”, as such term is defined in Section 14(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”), other than the Company or any employee benefit
plan(s) sponsored by the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 25% or
more of the combined voting power of the Company’s outstanding securities
ordinarily having the right to vote at elections of directors;

(ii) individuals who constitute the Board of Directors of the Company on the
effective date of the Plan (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any Approved Director, as
hereinafter defined, shall be, for purposes of this subsection (ii), considered
as though such person were a member of the Incumbent Board. An “Approved
Director”, for purposes of this subsection (ii), shall mean any person becoming
a director subsequent to the effective date of the Plan whose



--------------------------------------------------------------------------------

election, or nomination for election by the Company’s shareholders, was approved
by a vote of at last three-quarters of the directors comprising the Incumbent
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee of the Company for director),
but shall not include any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of an individual, corporation, partnership, group, associate or other
entity or “person” other than the Board.

(iii) the approval by the shareholders of the Company of a plan or agreement
providing (A) for a merger or consolidation of the Company other than with a
wholly- owned subsidiary and other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 65% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or (B) for a
sale, exchange or other disposition of all or substantially all of the assets of
the Company. If any of the events enumerated in this subsection (iii) occurs,
the Committee shall determine the effective date of the Change of Control
resulting therefrom for purposes of the Plan.

(iv) In addition to the events described in subsections (i), (ii) and (iii), it
shall be a “Change of Control” for purposes hereof for any Participant
principally employed in the business of a Designated Business Unit, as
hereinafter defined, if an event described in subsections (i), (ii) or
(iii) shall occur, except that for purposes of this subsection (iv), references
in such subsections to the “Company” shall be deemed to refer to the Designated
Business Unit in the business of which the Participant is principally employed.
A change in Control described in this subsection (iv) shall apply only to a
Participant employed principally by the affected Designated Business Unit. For
purposes of this subsection (iv), “Designated Business Unit” shall mean those
subsidiaries and any other business unit identified as a Designated Business
Unit by the Committee from time to time.

(v) If a transaction would constitute a “Change of Control” hereunder, but would
not constitute a permissible payment event for purposes of Section 409A, and if
an outstanding Award holder would be subject to adverse tax consequences as a
result, the Company shall not be required to make any payment to any such
Participant that would cause such Participant to incur such adverse
consequences.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Committee” shall mean a committee of the Board designated by the Board to
administer the Plan. Unless otherwise determined by the Board, the Executive
Compensation Committee designated by the Board shall be the Committee under the
Plan.



--------------------------------------------------------------------------------

(h) “Company” shall mean Deltic Timber Corporation, together with any successor
thereto.

(i) “Earnings Per Share” shall mean earnings per share calculated in accordance
with Generally Accepted Accounting Principles.

(j) “Executive Group” shall mean every person who is expected by the Committee
to be both (i) a “covered employee” as defined in Section 162(m) of the Code as
of the end of the taxable year in which payment of the Award may be deducted by
the Company, and (ii) the recipient of compensation of more than $1,000,000 for
that taxable year.

(k) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities) the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee.

(l) “Incentive Stock Option” shall mean an option granted under Section 6 that
is intended to meet the requirements of Section 422 of the Code, or any
successor provision thereto.

(m) “Market Share” shall mean the percent of sales of the total available market
in an industry, product line or product attained by the Company or one of its
business units during a time period.

(n) “Net Revenue Per Employee” in a period shall mean net revenue divided by the
average number of employees of the Company, with average defined as the sum of
the number of employees at the beginning and ending of the period divided by
two.

(o) “Non-Qualified Stock Option” shall mean an option granted under Section 6
that is not intended to be an Incentive Stock Option.

(p) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(q) “Other Stock-Based Award” shall mean any right granted under Section 9.

(r) “Participant” shall mean an individual granted an Award under the Plan.

(s) “Performance Unit” shall mean any right granted under Section 8.

(t) “Restricted Stock” shall mean any Share granted under Section 7.

(u) “Restricted Stock Unit” shall mean a contractual right granted under
Section 7 that is denominated in Shares, each of which represents a right to
receive the value of a Share (or a percentage of such value, which percentage
may be higher than 100%) upon the terms and conditions set forth in the Plan and
the applicable Award Agreement.



--------------------------------------------------------------------------------

(v) “Return On Common Equity” for a period shall mean net income less preferred
stock dividends divided by total shareholders equity, less amounts, if any,
attributable to preferred stock.

(w) “Return On Net Assets” for a period shall mean net income less preferred
stock dividends divided by the difference of average total assets less average
non-debt liabilities, with average defined as the sum of assets or liabilities
at the beginning and ending of the period divided by two.

(x) “Revenue Growth” shall mean the percentage change in revenue (as defined in
Statement of Financial Accounting Concepts No. 6, published by the Financial
Accounting Standards Board) from one period to another.

(y) “Plan” shall mean this Deltic Timber Corporation 2002 Stock Incentive Plan.

(z) “Shares” shall mean shares of the common stock of the Company, $.01 par
value.

(aa) “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

(bb) “Total Shareholder Return” shall mean the sum of the appreciation in the
Company’s stock price and dividends paid on the common stock of the Company over
a given period of time.

SECTION 3. Eligibility.

(a) Any individual who is employed by the Company or any Affiliate, and any
individual who provides services to the Company or any Affiliate as an
independent contractor, including any officer or employee-director, shall be
eligible to be selected to receive an Award under the Plan.

(b) An individual who has agreed to accept employment by, or to provide services
to, the Company or an Affiliate shall be deemed to be eligible for Awards
hereunder as of the date of such agreement.

(c) Directors who are not full-time or part-time officers or employees are
eligible to receive Awards hereunder.

(d) Holders of options and other types of Awards granted by a company acquired
by the Company or with which the Company combines are eligible for grant of
Substitute Awards hereunder.



--------------------------------------------------------------------------------

SECTION 4. Administration

(a) The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than three directors. The
Board may designate one or more directors as alternate members of the Committee
who may replace any absent or disqualified member at any meeting of the
Committee. The Committee may issue rules and regulations for administration of
the Plan. It shall meet at such times and places as it may determine. A majority
of the member of the Committee shall constitute a quorum.

(b) Subject to the terms of the Plan and applicable law, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards (including Substitute Awards) to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or with respect to which payments, rights, or other matters are to be
calculated in connection with) Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards, or other property, or canceled, forfeited or
suspended, and the method or methods by which Awards may be settled, exercised,
canceled, forfeited or suspended; (vi) determine whether, to what extent, and
under what circumstances cash, Shares, other securities, other Awards, other
property, and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder thereof
or of the Committee; (vii) interpret and administer the Plan and any instrument
or agreement relating to, or Award made under, the Plan; (viii) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; (ix) determine
whether and to what extent Awards should comply or continue to comply with any
requirement of statute or regulation; and (x) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan.

(c) All decisions of the Committee shall be final, conclusive and binding upon
all parties, including the Company, the stockholders and the Participants.

SECTION 5. Shares Available for Awards.

(a) Subject to adjustment as provided below, the number of Shares available for
issuance under the Plan shall be 1,800,000 shares. Notwithstanding the foregoing
and subject to adjustment as provided in Section 5(e), (i) no Participant may
receive Options and stock appreciation rights under the Plan in any calendar
year that relate to more than 50,000 Shares and (ii) the maximum number of
Shares with respect to which Awards may be made under Sections 7 and 9 is
180,000.

(b) If, after the effective date of the Plan, any Shares covered by an Award, or
to which such an Award relates, are forfeited, or if such an Award otherwise
terminates without the delivery of Shares or of other consideration, then the
Shares covered by such Award, or to which such Award relates, to the extent of
any such forfeiture or termination, shall again be, or shall become, available
for issuance under the Plan.

(c) In the event that any Option or other Award granted hereunder (other than a



--------------------------------------------------------------------------------

Substitute Award) is exercised through the delivery of Shares, or in the event
that withholding tax liabilities arising from such Option or Award are satisfied
by the withholding of Shares by the Company, the number of Shares available for
Awards under the Plan shall be increased by the number of Shares so surrendered
or withheld.

(d) Any Shares delivered pursuant to an Award may consist, in whole or in part,
of authorized and unissued Shares or of treasury Shares.

(e) In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of (i) the number and type of Shares (or other
securities or property) which thereafter may be made the subject of Awards,
including the aggregate and individual limits specified in Section 5(a),
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, and (iii) the grant, purchase, or exercise price with
respect to any Award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award; provided however, that the number
of Shares subject to any Award denominated in Shares shall always be a whole
number.

(f) Shares underlying Substitute Awards shall not reduce the number of Shares
remaining available for issuance under the Plan.

SECTION 6. Options.

The Committee is hereby authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine:

(a) The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.

(b) The term of each Option shall be fixed by the Committee.

(c) The Committee shall determine the time or times at which an Option may be
exercised in whole or in part, and the method or methods by which, and the form
or forms, including, without limitation, cash, Shares, other Awards, or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price, in which, payment of the exercise
price with respect thereto may be made or deemed to have been made.

(d) The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code, or any successor
provision thereto, and any regulations promulgated thereunder.



--------------------------------------------------------------------------------

SECTION 7. Restricted Stock and Restricted Stock Units.

(a) The Committee is hereby authorized to grant Awards of Restricted Stock and
Restricted Stock Units to Participants.

(b) Shares of Restricted Stock and Restricted Stock Units shall be subject to
such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate. If the vesting conditions
applicable to an Award of Restricted Stock or Restricted Stock Units relate
exclusively to the passage of time and continued employment or provision of
services, or refraining therefrom, such time period shall consist of not less
than 36 months.

(c) Any share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Participant and may bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.

(d) Except as otherwise determined by the Committee, upon termination of
employment or cessation of the provision of services (as determined under
criteria established by the Committee) for any reason during the applicable
restriction period, all Shares of Restricted Stock and all Restricted Stock
Units still, in either case, subject to restriction shall be forfeited and
reacquired by the Company; provided, however, that the Committee may, when it
finds that a waiver would be in the best interests of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.

SECTION 8. Performance Units.

(a) The Committee is hereby authorized to grant Performance Units to
Participants.

(b) Subject to the terms of the Plan, a Performance Unit granted under the Plan
(i) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock), other securities, other Awards, or other property
and (ii) shall confer on the holder thereof rights valued as determined by the
Committee and payable to, or exercisable by, the holder of the Performance Unit,
in whole or in part, upon the achievement of such performance goals during such
performance periods as the Committee shall establish. Subject to the terms of
the Plan, the performance goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Unit granted
and the amount of any payment or transfer to be made pursuant to any Performance
Unit shall be determined by the Committee.



--------------------------------------------------------------------------------

SECTION 9. Other Stock-based Awards

The Committee is hereby authorized to grant to Participants such other Awards
(including, without limitation, stock appreciation rights and rights to
dividends and dividend equivalents) that are denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares) as are
deemed by the Committee to be consistent with the purposes of the Plan. Subject
to the terms of the Plan, the Committee shall determine the terms and conditions
of such Awards. Shares or other securities delivered pursuant to a purchase
right granted under this Section 9 shall be purchased for such consideration,
which may be paid by such method or methods and in such form or forms,
including, without limitation, cash, Shares, other securities, other Awards, or
other property, or any combination thereof, as the Committee shall determine,
the value of which consideration, as established by the Committee, shall, except
in the case of Substitute Awards, not be less than the Fair Market Value of such
Shares or other securities as of the date such purchase right is granted.

SECTION 10. General Provisions Applicable to Awards

(a) Awards shall be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.

(b) Awards may, in the discretion of the Committee, be granted either alone or
in addition to or in tandem with any other Award or any award granted under any
other plan of the Company. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.

(c) Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or payment of an Award may be made in such form
or forms as the Committee shall determine including, without limitation, cash,
Shares, other securities, other Awards, or other property, or any combination
thereof, and may be made in a single payment or transfer, in installments, or on
a deferred basis, in each case in accordance with rules and procedures
established by the Committee and, if and to the extent necessary, in compliance
with Section 409A of the Code. Such rules and procedures may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of dividend
equivalents in respect of installment or deferred payments.

(d) Unless the Committee shall otherwise determine, no Award and no right under
any such Award, shall be assignable, alienable, saleable or transferable by a
Participant otherwise than by will or by the laws of descent and distribution;
provided, however, that if so determined by the Committee, a Participant may, in
the manner established by the Committee, designate a beneficiary or
beneficiaries to exercise the rights of the Participant, and to receive any
property distributable, with respect to any Award upon the death of the
Participant. Each Award, and each right under any Award, shall be exercisable
during the Participant’s lifetime



--------------------------------------------------------------------------------

only by the Participant or, if permissible under applicable law, by the
Participant’s guardian or legal representative. No Award and no right under any
such Award, may be pledged, alienated, attached, or otherwise encumbered, and
any purported pledge, alienation, attachment or encumbrance thereof shall be
void and unenforceable against the Company. The provisions of this paragraph
shall not apply to any Award which has been fully exercised, earned or paid, as
the case may be, and shall not preclude forfeiture of an Award in accordance
with the terms thereof.

(e) All certificates for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(f) An Award (other than an option or stock appreciation right) to a member of
the Executive Group may include a pre-established formula, such that payment,
retention or vesting of the Award is subject to the achievement during a
performance period or periods, as determined by the Committee, of a level or
levels, as determined by the Committee, of one or more of the following
performance measures: (i) Return on Net Assets, (ii) Revenue Growth,
(iii) Return on Common Equity, (iv) Total Shareholder Return, (v) Earnings Per
Share, (vi) Net Revenue Per Employee or (vii) Market Share.

(g) Unless specifically provided to the contrary in any Award Agreement, upon a
Change of Control, all Awards shall become fully vested and exercisable, and any
restrictions applicable to any Award shall automatically lapse.

SECTION 11. Amendment and Termination

(a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is necessary to comply with any tax or regulatory requirement for
which or with which the Board deems it necessary or desirable to qualify or
comply or (ii) the consent of the affected Participant, if such action would
adversely affect the rights of such Participant under any outstanding Award.
Notwithstanding anything to the contrary herein, the Committee may amend the
Plan in such manner as may be necessary to enable the Plan to achieve its stated
purposes in any jurisdiction outside the United States in a tax-efficient manner
and in compliance with local rules and regulations.

(b) The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall impair the rights of any affected Participant



--------------------------------------------------------------------------------

or holder or beneficiary under any Award theretofore granted under the Plan; and
provided further that, except as provided in Section 5(e), no such action shall
reduce the exercise price of any Option established at the time of grant hereof.

(c) The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 5(e)) affecting the Company, or the financial statements of the Company,
or of changes in applicable laws, regulations or accounting principles, whenever
the Committee determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan. In making such adjustments, the Committee
shall ensure that Awards do not cause a Participant to incur adverse tax
consequences under Section 409A of the Code without the consent of the affected
Participant.

(d) Any provision of the Plan or any Award Agreement to the contrary
notwithstanding, the Committee may cause any Award granted hereunder to be
canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to the Fair Market Value of such
canceled Award.

(e) The Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

SECTION 12. Miscellaneous.

(a) No employee, independent contractor, Participant or other person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of employees, independent contractors, Participants, or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to each recipient.

(b) The Company shall be authorized to withhold from any Award granted or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards, or other property) of withholding taxes due in
respect of an Award, its exercise, or any payment or transfer under such Award
or under the Plan and to take such other action (including, without limitation,
providing for elective payment of such amounts in cash, Shares, other
securities, other Awards or other property by the Participant) as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.

(c) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

(d) The grant of an Award shall not be construed as giving a Participant the
right to



--------------------------------------------------------------------------------

be retained in the employ or service of the Company or any Affiliate. Further,
the Company or the applicable Affiliate may at any time dismiss a Participant
from employment or terminate the services of an independent contractor, free
from any liability, or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement or in any other agreement binding
the parties.

(e) If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction, or as to any person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
person or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.

(f) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

(g) No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash, other securities or
other property shall be paid or transferred in lieu of any fractional Shares, or
whether such fractional Shares or any rights thereto shall be canceled,
terminated or otherwise eliminated.

SECTION 13. Effective Date of Plan.

The Plan shall be effective as of the date of its approval by the stockholders
of the Company.

SECTION 14. Term of the Plan.

No Award shall be granted under the Plan after the tenth anniversary of the
effective date However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.